                                                                                       cœ RK's OFFICE U.S.DISTRICTCœ RT
                                                                                                   ATABINQDON,VA
A0 106(Rev.01/09)ApplicationforaSearchWarrant                                                           FILED

                                U M TED STATES D ISTRICT C OURT                                          JUN 11 2213
                                                                                                   JUUA         EY,C
                                                           forthe
                                                W estern DiskictofVirginia                          B:
                                                                                                                 LER
            IntheM atteroftheSearch of
       (Briejl
             ydescribefàerro/er/ytobesearched
        orf#elm.@ thepersonbynameandaddress )                        CaseNo.l1liM oôD97
               237 N.ChestnutStreet
                      M arion,VA


                                     APPLICATION FOR A SEARCH W ARR ANT
        1,afederallaw enforcementofficeroran attorney forthegovem ment,requesta searchwarrantand stateunder
penaltyofperjurythatIhavereasontobelievethatthereisnow concealedonthefollowingpersonorproperty
located inthe        W estern        Disi ctof          Virginia '            ndentlb f/ld/yr-
                                                                                       .     çoàordescribepropert
                                                                                                                y to
besearchedandgiveitslocationl: 237 N.ChestutSt.,Mari
                            '                      on,VA -to include the residence,curtilage,garages,
                                outbuildings,campers,persons and vehiclespresent,and vehicles in the immediate
                                vicini
                                     ty ofthe residence provi
                                                            ded the keys to oroperators ofsaid vehicles are found onthe
                                premises.AttachmentA consistsofa photograph ofthe residence.
        Theperscm orproperty to besearched,described above,isbelieved toconcealpdentttkthepersonordescribethe
propert
      ytobeJe/zex'
                 . SeeAttachmentB


        Thebasisforthesearch tmderFed.R.Crim.P.41(c)is(checkoneormorel.
              f evidenceofacrime;
              V contraband,fruitsofcrime,orotheritemsillegallypossess'ed;
              V propertydesignedforuse,intendedforuse,orusedincommittingacrime;
              D aperson to bearrested oraperson who isunlawfully restrained.

        'I'hesearchisrelatedtoaviolationof         21 U.S.C.j 846/841(a)(1) ,andtheapplicationisbasedonthese
facts: SeeAttachmentC                                   and/or 841(a)(1)         '


         V Continuedontheattachedsheet.
        O Delayednoticeof    days(giveexactendingdateifmorethan30days:                                    )isrequested
          lmder18U.S.C.j3103a,thebasisofwhichissetforthontheattachedsheet.

                                                                                 Applicant'
                                                                                          sxçfpwfzlre
                                                                             BrianSnedeker,SpecialAgent                  .

                                                                                 Printednametrnl title

Sworn to beforem eand signed in my presence.

Date: kl,/,4                                                                       Jlàge'
                                                                                        sll
                                                                                          o a/l
                                                                                              #'
                                                                                               e           '    '
City and state:     Abingdon,Virginia                                        Pamel
                                                                                 a Meade Sargent,USMJ
                                                                                 Printednameand title

          Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 1 of 8 Pageid#: 1
                     A TTA CH M EN T A




                      237N .ChestnutSt.,M adon,VA




Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 2 of 8 Pageid#: 2
                               ATTACHM ENT B


   M ethnmphetnmine,methnmphetnminedistributionparaphernaliaincluding(butnot
   limitidto)scales,cuttingmaterial,pl%ticbaggies,wrappingmaterial;electronic
   communication devices(such ascellulartelephones)thatareusedtocommlm.icate
   withotherdl'uglafsckers/co-consgirators'
                                          ,electronicequipmentusedforcotmter-
   surveillancetoincludevideosurvelllancesystemsandrelatedDVRS(digitalvideo
   recorders),scnnners,andanti-buggingdevices.
2. Firearms,including butnotlim ited to handgtms,rifles,and shotgtmsthatare
   commonlyusedblindividual'
                           stoprotectcontrolledsubstancesandrelateddrug
   proceeds/assets.Flrenrms,oftentimesstolen,arealso m utinely bartered in exchange
   forcontrolled substances.

   Books,records,ledgers,notes,andvideospertainingto theilliçitdistribution,
   purch% ing,and tansporting ofm ethnmphetnmine. '

   M essages,letters,telephonenllmbers,and addressesrelatingto custom ers,suppliers,
   and otherco-conspiratorsinvolved with the illicitdistribution,purchasing,and
   trnnp orting ofm ethnmphetnmine. Thesem essages,letters,telephonenlzm bers,
   and addressesm ay be wyitten on personalcalendars,personaladdressand /or
   telephonebookj,Rolodex typeindices,notebooks,loosepiecesofpaper,and found
   inm ail.

   Photop aphsandvideosdepicting m ethnmphetnm ine,drug distribution
   paraphernaliw substantialassets,co-conspirators,andpersonswith
   m ethnm phetnm ine,

6. Books,ledgers,receipts,bnnk statem ents,cashier'schecks,and otheritem s
   evidencing theacquisition,secreting,transfening and/orconcealm entofassetsorthe
   expenditureofnarcoticsproceeds.

   Itemsorarticlesofyersonalpropertytendingtoshow ownership,dominion,or
   controlofthepremlses/property/vehicles.Suchitemsorarticlesinclude(butarenot
   limitedto)personalidentification,personalcoaespondence,diaries,checkbooks,
   notes,photographs,keys,receipts,mail,personaltelephoneandaddressbooks,
   videos,andmotorvehlclerelateddocllments(titles/registrations).
8. Largenmountsofcurrqncy(exceeding$1000.0.0)orreadilytransported mssets
   whichareused ascashequivalents(c%hier'schecks,prepaidmoney/creditcards,
   moneyorders,gold,dinmonds,preciousjewels,etc.)
9. ItemslistedinParaqaphs3through7maybestoredindigitalmedia.Therefore,
   digitalmedia(includlngbptnotlimitedtocomputers/cpmguterharddrives,digital
   videorecorders(DVRs),floppydisks,CD's,flash/jllmpdrlves,personaldigital
   %sistants(PDA's),'ce11u1artelephones/smmtphones,digitalcamer%,PODs,PADs,
   etc.)aretobeseizedandexnminedfortheitemslistedinParap aphs3through7.

Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 3 of 8 Pageid#: 3
                                    ATTACH MENT C

                                     AFFIDAVIT of
                               SpecialA gentBrian Snedeker
                             DrugEnforcem entAdm inistration
                                     Bristol,Virginia


1. 1,SpecialAgentBrian Snedeker,being duly sworn hereby deposeand say:

2.Thepurposeoftllisapplication and affidavitisto secttrea search warrantforthe
  prem isesknown as237N .ChestnutSt.,M arion,VA. Thisaffiant,after
  obtaining andreviewing inform ation,believesthereisevidenceofdistribution of
  m ethnm phetnmineapd/orconspiracy to distributem ethnmphetnmineat237 N.
     ChestnutSt.,M alion,VA inviolation of21USC 841(a)(1)and846/841(a)(1).
3.Inm aSpecialAgçntwiththeDrugEnforcementAdministration(DEA)
                                                           .andhave
  beensoemployedforapproximately(28)years.DlzringmyemploymentIhave
     received eompxehensiveclassroom training from theDrugEnforcem ent
     Adm inistration in specialized narcotic investigativem attersincludingbutnotlim ited
     todl'uginterdiction,dnzgdetection,moneylaunderingtechniquesandschemes,
     smuggling,and theinvestigation ofindividualsand organizatlonsinvolving the
     smug
        fgling, cultivation,m anufacturing,and illicittraffcking ofcontrolled substances
     andcontrolledsubstanceprecmsors. Ihaveqarticipatedintheinvestiqationsand
     subsequentaaestsbfhtmdredsofindividualslnvolvedwiththetraffickmg of
     methnmphïtaminù(aSchedule11ControlledSubstance).Ihavealsoexecuted
     hundredsofsearch warrantsrelated to thetraftk king and m anufacturing of
     m ethnmphetamine.                                     '

4. Thefactssetforth in thisaffidavitareknown tom easaresultofmy investigation of
     DaleAtwelland irlform ation provided tom eby otherlaw enforcem entofficers. Som e
     oftheinform ation providedby theother1aw enfprtem entofficerswasinitially given
     to said officersby adm itted niethamphetnm ineusersandtraffckersaswellasreliable
     confidentialsources. Any referencetothegenderofany tmnam ed personsm entioned
     within thisal davitdoesnotnecessarily reiectthetruegenderofsaid persons.

5.Dtiripg2018,an adm itted methamphetam ineuseradvised 1aw enforcem entthathe
     could purch% emetham phetam ine from D aleAtwell

6.Dudng2018,areliableconfidentialsource(hereafterreferredtoasdV S1'')advised
     1aw enforcem entthatDaleAtwellisam ethamphetam inetraflk ker.

     CS1isan admittedmethamphetaminetiserandhaspedbrmedatleast(1)controlled
     purchase(monitored,recorded,andsurveilledby 1aw enforcement)of
     m etham phetam ine.

7.Dudng2018,anadmittedmethamphetaminetraftkker(hereafterreferredtoas
  R'rraftkkerA'')advised1aw enforcementthatDaleAtwellwmslooldngfora
 N
  distributionweightquantityofmethamphetamine(aquantity sufficientfor
                    '

  redistributionin smalleramotmts).
Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 4 of 8 Pageid#: 4
8. Dming late2018,an admitted m etham phetam ineuserand t'
                                                         raffickeradvised law
   enforcementthatTraffickerA wasobtainingmethamphetamhv from DaleAtwell.
9. Dtlringthelastsixmonths,areliableconfdentialsource(hereafterrefen'
                                                                    edtoas
   tçCS2'')performedmultiple(5ormore)controlledpurch%esofmethnmphetamine
   from/throum involvinganindividual(hereafterrefen'
                                                   edtoas'TdrjonA'')inM adon,
   VA .During each ofthe controlled purch% es,oncePerson A w asin possession of
   theUnited StatesC= ency(USC)providedby CS2,PersonA wentto andentered
   thefesidenceofDaleAtwelllocatedat237N.ChestnutSt.,M arion,VA (asingle
   familydwelling).On each occasion,afterashortperiodoftime,PersonA exited
   Atwell'sresidence,returnedtothelocationofCS2,andprovided(sometimes
   indirectly)CS2withmethamphetamine.CS2advised1aw enforcementthaton each
   ofthecontrolled purchasessheobserved Person A handling both theU SC provided
   by CS2 aswellasthe methamphetam ine subsequently received by CS2.

   CS2 isconsideredreliableandhassuccessfullypedbrmedinexcessof(25)
   methamphetam ine controlled ptlrchasessincetheSummerof2018. CS2 hasalso
   prévided law enforcementwith inform ation regarding multiplewantedpersonsand
   the information wasinstlum entalin thesubsequentapprehension ofsaid wanted
   PCCSOIIS.

10.Duringthelastsixmonths,areliableconfdentialsource(hereafterrèferredtoas
   GECS3'')observedPersonA dlstributemethamphetamineinM arion,VA onmultiple
   occ%ions(fourormore). Ontheseoccaions,CS3notedthatafterPersonA
   receivedU SC from am etham phetam inecustoter,Person A promptly wenttothe
   residenceofDaleAtwell,enteredthehom e,and soon returned toihecustomerwith
   the desired/ordered am ountofm etham phetamine.

   CS3 isconsideredreliableand hassuccessfully perlbrmedm ultiple controlled
    '

   Ptlrchasesofmetham phetam ine.

11.DurinjlateMarch2019,anindividual(hereafterreferredtoas<t-rrai-
                                                                fickerB'')was
   foundlnpossessionofdigitalscales,new/mmsedsmallZiploc-typebaggies(atyge
   commonlyutilizedbynarcoticstraftickerstopackagedrugsforresale),andmultlple
   small,Ziploc-tp ebaggiesçontainingacrystallinesubstance(suspected
   methamphçtammej.TraffickerB subsequentlyadmitted(againsthisownpenal
   interest)thathewasamethamphetaminesub-distributorforDaleAtwellandclaimed
   thatAtwellprovided TrafsckerB with       ounceofm ethamphetam ine atatim eto
   sell.                                ***1c
                                            'Ji lleledq @s5 :/11It%
                                                  -


12.On.05-09-20t9,an individ.ua1(hereafterreferredtoas'TraffickerC'')was
   interviewedby1aw erlforcement.TraffickerC admitted(againstherowngenal
   interest)beinganïethamphetaminesub-distributorforDaleAtwellandclalmedshe
   hasprobablysoldatoGlofacoupleofolmcesofmethamghetamineforAtwell.
   TraffickerC advised thatAtwellhideshism etham phetnm lnestzpply in various
   locations(couch,tire,airfilteretc.)throughoutandarotmdhishome.TraftkkerC
   alsoclaimedthatAtwellhasanllmberoffirearms(pistolsandrifles)andtrades
   methainphetam ineforfirearm s,chainsaws,and stolen property.

Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 5 of 8 Pageid#: 5
13.On06-06-2019,anindividual(hereafterreferredtoasçTraffickerD'')wassearched
   by 1aw enforcem entin Sm yth Cotmty,VA plzrsuantto TraffckerD 's4thAm endment
   waiver.TraffickerD wisfoundtobeinpossessionofapproximately (12)otmcesof
   methamphetamineandapproximately$10:000USC.TraftickerD'admitted(against       .

   hisownpenalinterest) traffickinginmultl-grnm tomulti-otmcequantitiesof
   methamphetaminetovariouspersonsandclmme
                                        ' dthathesupyliedDaleAtwellwith
   distdbution quantitiesofmethnmphetam ine. TraffickerD clalm ed thatAtwellisan
   otmcemethamphetaminedealer(sellsmethamphetaminebytheotmce).
14.On06-10-2019,anindividual(hereafterreferredtoas('TraffickerE'')wasarrested
   in Smyth Cotmty,VA förPossession W ith Intentto DistributeM ethamphetam ine
   and Transporting OneOunce orM ore ofM etham phetamineiùtothe Com monwealth
   ofVirginia.TraftkkerE admitted(againstherownpenalinterest)conspiringto
   distributem ethnmphetnmine. Traftk kerE also claimed thatDaleAtwellwasalarge
   scalem ethamphetaminesupplierin Sm yth County,VA. TraffkkerE claim ed that
   sheobserved (10)to(11)ouncesofmethamphetaminehiddeninDaleXtwell's
   kitchen ceilingfanwithinthelast(5)days.TraffickerE alsostatedthatAtwellsaid
   hewasgoing to obtain morem ethmnphetamineon 06-10-2019.

15.A review ofDaleAtwell'scriminalhistoryrevealedhis2003statearreston(161)
   cotmtsofConspiracytoViolatetheControlled SubstancesAct(a1lnolle,prossedand
   hewassubsequentlyconvictedoftwocolmtsofAccessoy AftertheFact-Felony)
   andhis2012 state arrestforPossession ofM ethamphetam lne and othernon-drug
   relatedfelonies(Atwellwasconvictedofthenon-drugfeloniesandthe
   methamphetaminechargewasnolleprossed), Dudng2017and2018,Atwellfailed
   probation adm inistered drug screensthatresulted in laboratory analysisrevealing
   Atwell'suseofmethamjhetamine.
16.Thisaffiantisaware b% ed onhistraining,experience,and conversationswith other
   1aw enforcem entofficersthatindividualswho dislibuteand/orconspireto distribute
   methamghetnminetypicallymaintainmethnmphetnmine,methnmjhetnmine
   distributlonpamphernalia(small,platic,Ziploc-typebaggies,diglta  '1scales,etc.),
   notes,records,messages,andtelephonenumbers(pertainingtomethamphetnmine
   traffickingrelated contacts/co-conspirators/customers),andotheritemsaslistedand
   exjlainedonAttachmentB (oftheApglicatiopandAffidavitforSearchWan'
                                                                   antto
   whlchthisaffidavitisattached)onthelrpersons,insidetheirresidencestandthe
   residences/distributionlocationstheyutilizefornarcoticstraftickingpurposes)and
   relatedgarages,outbuildings/bnrns,cnmpers,vehicles(orthevehiclestheyoperate),
    andinsideofvehiclesreristeredtootherpersonswhenthösevehiclesareparkedat
   orintheimm ediatevicinlty ofthetrafficker's/conspirator's
   residence/propehy/distribution location.

17.'rhisaffiantisaware based on histraining,experience,and conversationswith other
   1aw enforcem entofficersthatpersonswho distdbute and/orconspireto dise bute
   m ethnm phetnmineroutinely haveindividualswho arecustom ersand/orco-
   conspiratorspresentattheirresidencestandtheresidences/distribution locations
   theyutilizefornarcoticstraffkkingpurposes)andrelated,garages,
    outbuildings/bn'nfs,and cnm pers.Thesecustom ers/co-conspiratorsaretypically drtzg
   usersanddrugtraffkkersthemselvesastheygenerallysellsome(ifnota11)ofthe
   m ethnm phetnminetheyplirchasein ordertpm ake aprofit,pay fortheirown drug
Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 6 of 8 Pageid#: 6
   habits,orboth. Thesecustom ers/co-conspiratorsoften illegally possess
   methnm phetnm ine and dnzg useparaphernaliaalong with notes,records,m essages,
   andtelephonenumbers(pertainingtotheacquisition/distributionof
   methnmphetamine),andotheritemsaslistedandexplainedonAttachmentB (ofthe
   ApglicationandAffidavitforSearchWarranttowhichthisaodavitisattached)on
   thelrpersonsandintheirveMcles(orthevehiclestheyoperate)whichareohentimes
   parked atorin theimm ediatevicinity oftheirsotlrces'/co-conspirators'
   residences/propelies/distdbution locations.

18.Thisaffialit,on m ultiple occ% ionsduringthe lastseveralyears,hashad
   m etham phetam inedistiibutorsand/ormànufacturersdestroy/aitemptto destp y
   evidence(methamphetamineand/ormixtùrescontainingmethpmphetamine)of
   m etham phetam inedistribution and/orm anufacmring dtlring the execution offederal
   search warrants.Dudng these incidents,oncethem etham phetamine
   trafficker/manufacturerbecame awareofa 1aw enforcementpresenceathis/her
   residencefortheppyoseofexecutingasearchwarrantthetraftkker/manufacturer
   quiiklyandeasilydlsposed/attemptedtodisposeofmethamphetamineand/orrelated
   m ixturesby tlushmg sam edown atoiletorrinsing snme down asink insidethe
   residence.In oneparticularincidentdming2019,thisaffianthad reliable
   inform ationthatamethamphetam inetraffickerpossessedm ultiplegallon sized
   Ziploi-typeplasticbagsthateach contained multiplepolmdsofhletham phetamine.
   By thetim elaw enfofcem entofficersreached thetrafficker'sm % terbathroom
   dtuingtheexecutionofafederalsearchwarrantatthetraffcker'sresidence,they
   foundmethamjhetamineresidue/crystalsscatteredaboutthefloorarolmdthetollet
   and(2)onegallonZiploc-tygebagslayingnext'  tothetoiletwithonebagcontaining
   residueandtheothercontainlngapproximately(1)otmceofmethamphetamine.In
   thatparticularincident,thisaffiarïtbelievesm ultiplepolmdsofm ethamphetam ine
   weresuccessfully flushed down thetoiletby them ethamphetaminetraffickerbefore
   heret  reated to anotherroom in thehousewherehew assubsequently apprehended.
        ,k'                                                        .



   Basedupon theabove,thisaffantbelievesthereisre% onablesuspicion that
   knocking and nnnouncing thepresence of1aw enforcem entoffcers.atthetim eofthe
   execution ofthissearchwarrantwould resultin thedestruction orattempted
   .


   destructionofevidence(methamp'hetamine)bytheoccupantts)oftheresidence.
19. DaleAtwell'sknown qesidence is237N .Chesm utSt.,M arion,VA.

10 Baseduponthefacts'setforthabove,Ibelieve'thereisprobablecauseforthe
   issuanceofasearch w arrantfortheprem isesknown as237 N .ChestnutSt.,
   M arion,VA (locatedwithintheW estem DistrictofVirginia)asthereisprobable
   causetobelievethatthereisevidenceofaviolationof 21USC 841(a)(1)and
   846/841(a)(1)atsaidpremises.




Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 7 of 8 Pageid#: 7
                                           é-D/at/
                                                 e
                                                   -QoIy
 Brian Snedeker,SpecialAgent(DEA)

Subscribedandsworntobeforeme,thisthe /       dayof                 /
in Abingdon,Virginia.


                                           PamelaM eadeSargent
                                         United StatesM agistrateJudge
                                          W estem DistrictofVirginia




Seen by:


      /s/Rov F.Evans                     06r11-2019
    Roy F.Evans,SAU SA                     D ate




Case 1:19-mj-00077-PMS Document 1 Filed 06/11/19 Page 8 of 8 Pageid#: 8
